DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed June 21, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered.
Applicant argues on page 11, that Mayer ‘227 is completely silent with respect to electronic chips and therefor nothing could lead one skilled in the art to preventing damage to such chips. The examiner agrees; however, the claims of the present application remain silent with regards to protecting an electronic chip. The examination below is concerned with claimed feature limitations the applicant presents for obtaining patentability.
The applicant argues on page 12, that Sumner (US 5520230 A) teaches webs 10L, 10R provide retention from the upper side, and that Sumner does not teach long side members clamping the cards. The examiner disagrees, wherein Sumner indeed teaches webs 10L, 10R perpendicular retaining members (66), the reference is cited for providing lateral members (56), wherein “the distance between the trailing edges 64 of the sections 56 is slightly less than the width of the rigid plastic card 58 so as to flex the card 58 and create a bow within the card to hold the card between the retaining members in dynamic tension.” (Col. 3, lines 45-49)
Applicant argues on page 12, that Smith (US 20150351506 A1) shows a closed housing in which cards may not be taken out in an upper direction and there being existing only one slit along a longer side. Examiner disagrees, wherein Smith teaches in paragraph [0015], “The shell hinge 107 couples the top shell 101 and the bottom shell 102. The shell hinge 107 is the pivot point at which the top 101 and bottom shells 102 meet and can be separated. Thus, if user applies an upward force onto the top shell 101, keeping the bottom shell 102 immobile, the top shell 101 will pull away relative to the bottom shell 102. pivoting at the back hinge 107.” Thus indicating that the hinge as taught by Smith is intended for the wallet to be opened in a clamshell configuration.
Applicant argues on page 12, that Smith does not teach a width where the longitudinal direction widens upward. The examiner disagrees, and Modified Figure 1 below has been amended to indicate that the angled wall portion is incorporated throughout the perimeter of the enclosure of the wallets recess.
The applicant argues on page 13, that  the clip of Mayer ‘277 cannot be weaker, because the Mayer ‘277 reference does not provide for lateraling holding forces as required in the present invention. Whereas the examiner agrees the present application provides supplementary holding forces for a clip, the examiner notes that this limitation is not required in the amended claims filed 08/31/2022, nor does Mayer ‘227 specify a required force for the clip in the prior art, rendering a “much weaker clip” a relative term.
The applicant argues on page 14, that Beckley (US 20140060712 A1) doesn’t constitute relevant art. The examiner disagrees, as the Beckley reference was merely cited to demonstrate that manufacturing a wallet through use of “two-component injection molding” is known to a person having ordinary skill in the art.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on August 31, 2022. Claims 2-3 and 29 have been cancelled, claims 1, 4, 7-10, 13-28, and 30-35 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 7-10, 13-28, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "upper area" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that it is unclear whether the upper area is referring to a vertical region within the storage area, or to the opening of the upper opening of the storage as seen in Figs. 1 – 1ab. From the disclosure (page 3, lines 4-9), it is unclear to the examiner if the upper region is widening from a width of 54mm to 54.2mm, or if the maximum width terminates at 54mm or 54.2mm. For examination purposes the upper area will be interpreted as the ending width of the enclosure as it widens from the bottom to the top. Claims 4, 7-10, 13-28, and 30-35 are also rejected by virtue of dependency on claim 1.

Claim 34, lines 1-2, claims the limitation “wherein the clamping length lies in the range of 3mm to 85.6mm.” As this limitation is written in the claims, and in view of the disclosure, this limitation is unclear, rendering it indefinite. It is unclear to the examiner whether the range of 3mm to 85.6mm requires a minimum of 3mm of clamping (or a width less than that of a 53.98mm, which is the width of a conventional credit card), or if the limitation is restricting the clamping length between the longitudinal length of the card, between 3mm and 85.6mm, which would produce 82.6mm of clamping length. Wherein the disclosure (Page 3, Lines 11-16), reveals the clamping length of (10mm to 85.6mm) is longer than the clamping length of (6mm to 85.6mm), the clamping length of 3mm to 85.6mm will be interpreted as requiring a clamping length of at least 3mm, and a clamping length no greater than 85.6mm.
Claim 34, lines 1-2, claims the limitation “wherein the clamping length lies in the range of 6mm to 85.6mm.” As this limitation is written in the claims, and in view of the disclosure, this limitation is unclear, rendering it indefinite. It is unclear to the examiner whether the range of 6mm to 85.6mm requires a minimum of 6mm of clamping (or a width less than that of a 53.98mm, which is the width of a conventional credit card), or if the limitation is restricting the clamping length between the longitudinal length of the card, between 6mm and 85.6mm, which would produce 79.6mm of clamping length. Wherein the disclosure (Page 3, Lines 11-16), reveals the clamping length of (10mm to 85.6mm) is longer than the clamping length of (6mm to 85.6mm), the clamping length of 6mm to 85.6mm will be interpreted as requiring a clamping length of at least 6mm, and a clamping length no greater than 85.6mm.
Claim 35, lines 1-2, claims the limitation “wherein the clamping length lies in the range of 10mm to 85.6mm.” As this limitation is written in the claims, and in view of the disclosure, this limitation is unclear, rendering it indefinite. It is unclear to the examiner whether the range of 10mm to 85.6mm requires a minimum of 10mm of lateral clamping (or a width less than that of a 53.98mm, which is the width of a conventional credit card), or if the limitation is restricting the clamping length between the longitudinal length of the card, between 10mm and 85.6mm, which would produce 75.6mm of clamping length. Wherein the disclosure (Page 3, Lines 11-16), reveals the clamping length of (10mm to 85.6mm) is longer than the clamping length of (6mm to 85.6mm), the clamping length of 10mm to 85.6mm will be interpreted as requiring a clamping length of at least 10mm, and a clamping length no greater than 85.6mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1, 4, 7-8, 10, and 13-35, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20140284227 A1), in view of Sumner (US 5520230 A), further in view of Smith (US 20150351506 A1), and further in view of design choice.

	Regarding Claim 1, Mayer teaches a holding device (2) for cards and/or tickets;
Containing an upwardly open housing (2), which has a base (6), wherein the base (6) has side members (10, 12), which protrude upwards and which are arranged at a distance to each other, wherein the side members (10, 12) together with the base (6) form, at least in certain portions, an insertion compartment (where cards (50) are inserted in Figure 22) which has, at least in certain portions along a defined clamping length (provided by clip 4). (Figs. 1-16, 21-22; [0022]-[0023], [0026])
Wherein the inner contact surfaces (10a, 12a in Modified Figure 5 below) of the side members (10, 12) are arranged parallel to one another at least along the clamping length (K in Modified Figure 5 above). (Wherein it can be seen in Modified Figure 5 above that the side members (10 and 12) are parallel with the clamping length as taught by Mayer.) (Figs. 5-6; [0022], [0027])
	Mayer does not explicitly teach an insertion width which is greater than 52 mm and less than 53.98 mm, or the side members clamping the card and/or ticket in a lateral direction, or wherein the insertion width widens in a upper direction, or wherein the insertion width in an upper area lies between 54mm and 54.2mm and/or widens from 53.98mm to a value that lies in the range between 54mm and 54.2mm.
	With regards to clamping the card in a lateral direction, Sumner further teaches parallel (Col. 2, Lines 18-23) side walls (56) with mirrored bends forming channels, in which cards (58) are retained and laterally clamped. (By constricting the cards within the channels Sumner anticipates providing lateral walls 56 with trailing edges 64 sized smaller than the width of a rigid plastic card 58 that enables lateral clamping of the card 58, wherein Sumner teaches “so as to flex the card 58 and create a bow within the card to hold the card between retaining members 52, 54 in dynamic tension”). (Figs. 1-4; Col. 2, Lines 18-33; Col. 4, lines 37-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, and provide for side walls that produce a clamping effect for a card as taught by Sumner. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for side walls that lateral clamping of a card, in order to prevent cards and/or tickets from becoming in disarray or falling out of the card carrier housing.

	With regards to the insertion width of greater than 52mm and less than 53.98mm, wherein Mayer modified above teaches providing for an insertion width that would flex a card to retain it in dynamic tension. It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, and by virtue of design choice, constrict the insertion width to a slightly smaller dimension within the range of 52mm and less than 53.98mm, as opposed to the parameters of a conventional credit card width. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would ensure the card carrier has the capability to retain the cards laterally between the retaining members in dynamic tension.
	Regarding the insertion width, Smith further teaches wherein an insertion width (The distance between E1 and E2 in Modified Figure 1 below) widens in an upward direction. (Figs. 1, 3; [0024])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, modified above, and provide for the insertion width to widen in an upward direction as taught by Smith. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an upward widening insertion width in order to enable inserted cards to deflect upwards in case they are too large for the minor insertion width.
	Regarding the size of the insertion width, wherein Smith teaches a difference in lateral insertion width between the upper area (Defined by E2 in Modified Figure 1 below), and the lower area width (Defined by E1 in Modified Figure 1 below). (Figs. 1, 3; [0024])
	It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, modified above, and provide for an insertion width area that widens between a width of 53.98mm and 54.2mm. Wherein use of a known technique to a known device ready for improvement to yield predictable results; and by virtue of design choice, one would be motivated to combine these elements as it would ensure the card carrier can securely accommodate conventional sized credit cards in addition to other cards or documents with slightly larger widths.


    PNG
    media_image1.png
    31
    155
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    26
    28
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    23
    27
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    26
    43
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    526
    449
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    388
    530
    media_image6.png
    Greyscale







	




	Regarding Claim 4, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the clamping length (K) lies in the range of 3 mm to 85.6.
	Wherein Mayer teaches a clamping length (K in Modified Figure 5 below, indicating a portion of the of the clamping length in which side ridges 10, 12 can laterally retain cards). (Figs. 1-16, 21-22; [0022], [0027])
	Sumner further teaches the lateral clamping of a card (58). (By constricting the cards within the channels Sumner anticipates providing lateral walls 56 with trailing edges 64 sized smaller than the width of a rigid plastic card 58 that enables lateral clamping of the card 58, wherein Sumner teaches “so as to flex the card 58 and create a bow within the card to hold the card between retaining members 52, 54 in dynamic tension”). (Figs. 1-4; Col. 2, Lines 18-33; Col. 4, lines 37-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, and provide for side walls that produce a clamping effect for a card as taught by Sumner. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for side walls that lateral clamping of a card, in order to prevent cards and/or tickets from becoming in disarray or falling out of the card carrier housing.
	Additionally, and by virtue of design choice, it would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, modified above, and provide for a clamping length within a range of 3mm and 85.6mm in order to laterally retaining a credit card. one would be motivated to combine these elements as it would ensure the card carrier is produced with enough clamping length within the range of 3mm and 85.6 to effectively retain a conventional sized credit card.


	Regarding Claim 7, Mayer further teaches wherein the base (6) is reversibly deformable and/or formed so as to be bulged or curved under pretension. (Wherein Mayer “The holding device and/or the case is preferably made of a spring-elastic plastic material”, and being constructed of “plastic materials having high processing temperatures and/or of high-temperature-resistant plastic materials, which have a low tendency to creep when they are plastically deformed.”) (Figs. 1-16; [0022])

	Regarding Claim 8, Mayer further teaches wherein a connecting member (14) of the housing (2) is, at least in certain portions, reversibly deformable and/or formed so as to be bulged or curved under pretension. (Wherein Mayer “The holding device and/or the case is preferably made of a spring-elastic plastic material”, and being constructed of “plastic materials having high processing temperatures and/or of high-temperature-resistant plastic materials, which have a low tendency to creep when they are plastically deformed.”) (Figs. 1-16; [0022])

	Regarding Claim 10, Mayer further teaches wherein at least one clip (4) is provided which engages from above into the upwardly open housing (2), wherein, if neither cards nor tickets are placed in the housing (2), the at least one clip (4) is situated partially between the side members (10, 12) and extends with a free end (36) at least approximately as far as the base (6). (Fig. 1; Claim 1)

	Regarding Claim 13, Mayer further teaches wherein the base (6) has a recess (8) through which, if neither cards nor tickets are placed in the housing (2), the at least one clip (4) engages with the free end (36). [Figs. 1, 9, 13-14; [0023]) 

	Regarding Claim 14, Mayer further teaches wherein at least two clips (4) are provided, which are arranged at the side member (10, 12) or a connecting member (14). (Figs. 28-29; [0051])

	Regarding Claim 15, Mayer further teaches wherein, provided that at least one card (50) or one ticket (wherein a bank note (52) anticipates a ticket) will be or is placed in the housing (2), the at least one clip (4) is lifted and has a pretension (wherein Mayer teaches “, the clip 4 is lifted out of the cut-out 8 in the direction of the arrow 40 and will hold even this single card tightly in the housing 2 as a result of the predefined bias.”), on the basis of which the at least one card (50) and/or the at least one ticket (wherein a bank note (52) anticipates a ticket)  is clipped to the base (6) under pretension (bias). (Figs. 1, 6; [0026] - [0028]; Claim 4)

	Regarding Claim 16, Mayer further teaches wherein the side members (10, 12) have different heights such that tickets and/or cards can protrude (58) out of the housing (2) beyond the side member (12) having a smaller height (26). (Figs. 3-4; [0029]; Claim 5)

	Regarding Claim 17, Mayer further teaches wherein the side members (10, 12) are connected to one another by means of a connecting member (14), wherein said side members and connecting member(14) are arranged in a substantially U-shaped manner, and wherein cards can be inserted into the housing (2) or can be removed from the housing (2), respectively, at a front end (16), which is arranged opposite the connecting member (14). (Wherein Mayer teaches “The side ridges 10, 12 and the connecting ridge 14 extend Substantially in a U-shape and are disposed, at least approximately, orthogonally to the base 6.”) (Figs. 1, 5-16; [0022]; Claim 6)

	Regarding Claim 18, Mayer further teaches wherein the at least one clip (4) is arranged at the connecting member (14), and/or wherein the at least one clip (4) is connected to said connecting member (14) via at least one curved area (28, 29). (Figs. 1, 5-16; [0026]; Claim 7)

	Regarding Claim 19, Mayer further teaches wherein the at least one clip (4) is arranged so as to be inclined at a predetermined angle to the base (6), as long as no card or ticket -7-is placed in the housing (2). (Figs. 1,9; [0026]; Claim 8)

	Regarding Claim 20, Mayer further teaches wherein a length (54) of the housing (22) is predetermined such that cards (50), which are inserted or placed completely in the housing (2), protrude from the housing (2) at a predetermined projection (56). (Figs. 2, 6, 8, 10, 12; [0028], [0031]; Claim 9)

	Regarding Claim 21, Mayer further teaches wherein the card and/or ticket (wherein a bank note (52) anticipates a ticket) or the tickets (52) placed in the housing (2) project from the housing (2) at a predetermined projection (58) beyond the side member (12) having a smaller height (26). (Figs. 2, 4, 6, 8, 10, 12; [0029]; Claim 5)

	Regarding Claim 22, Mayer further teaches wherein the at least one clip (4) is arranged and/or embodied such that the cards (50) as well as tickets (wherein a bank note (52) anticipates a ticket) are clipped in the housing (2) and/or to the base (6) thereof by means of said at least one clip (4). (Figs. 2, 4, 6, 8, 10, 12; [0028]; Claim 11)

	Regarding Claim 23, Mayer further teaches wherein the recess (8) has a width (61), which is significantly larger than a width (65) of the at least one clip (4). (Figs. 1-16; [0031]; Claim 12)

	Regarding Claim 24, Mayer further teaches wherein the recess (8) is at least half as large as a surface between the side members (10, 12) and the front end (16) and the connecting member (14). (Figs. 1-16; [0024]; Claim 13)

	Regarding Claim 25, Mayer further teaches wherein the base has lateral base parts (22, 23), between which the recess (8) is located, and/or wherein the base parts (22, 23) are embodied so as to be narrow, and/or wherein the base parts (22, 23) have a smaller width than the side member (10) having the larger height (24). (Figs. 1, 3, 11; [0025]; Claim 14)

	Regarding Claim 26, Mayer further teaches wherein a cover (68) is provided which is fastened to one of the side members (10, 12) or to a connecting member (14) of one of the side members (10, 12). (Wherein Mayer teaches “The cover 68 is located at the top above the at least one clip 4 and any optionally inserted cards and/or notes when closed. The flexible cover 68 comprises at least one connecting body 70 and, corresponding thereto, the housing 2 comprises at least one connecting element 72, in particular on the second side ridge 12.”) (Figs. 9-11; [0035]; Claim 15)

	Regarding Claim 27, Mayer further teaches wherein a cover (68) is provided, which is detachably connected to a connecting element (72) or a tab (74) of the housing (2) or a groove (78) of the housing (2), by means of at least one connecting body (70) or a tab (74). (Figs. 11-16; [0038] - [0040]; Claim 18)

	Regarding Claim 28, Mayer further teaches wherein the housing (2) has a groove (78), in which the tab (74) is fixed. (Fig. 11; [0038]; Claim 16)

	Regarding Claim 30, Mayer further teaches wherein the cover (68) is configured to be fixed in the groove (78) of the housing (2) by means of an insertion body (102). (Fig. 27; [0050]; Claim 18)

	Regarding Claim 31, Mayer further teaches wherein at least one cover (68) is of flexible design. (Figs. 9-11; [0035], [0039], [0050]; Claim 15)

	Regarding Claim 32, Mayer further teaches wherein the inner contact surfaces (10a and 12a in Modified Figure 5 above) of the side members (10, 12) are arranged parallel (as seen in Figs. 3, and 5-8, and wherein Mayer teaches they are attached to the connecting ridge (14) “orthogonally”) to one another at least along the clamping length (wherein they are parallel along the length from which the side members (10,12) are designed to retain the cards). (Figs. 1-8; [0022], [0032])

	Regarding Claim 33, Mayer further teaches wherein two curved areas (28, 29) are provided, and a recess (34) is present between said curved areas (28, 29). (Figs. 1-10; [0026])

	Regarding Claim 34, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the clamping length lies in the range of 6mm to 85.6mm.
	Wherein Mayer teaches a clamping length (K in Modified Figure 5 below, indicating a portion of the of the clamping length in which side ridges 10, 12 can laterally retain cards). (Figs. 1-16, 21-22; [0022], [0027])
	Sumner further teaches the lateral clamping of a card (58). (By constricting the cards within the channels Sumner anticipates providing lateral walls 56 with trailing edges 64 sized smaller than the width of a rigid plastic card 58 that enables lateral clamping of the card 58, wherein Sumner teaches “so as to flex the card 58 and create a bow within the card to hold the card between retaining members 52, 54 in dynamic tension”). (Figs. 1-4; Col. 2, Lines 18-33; Col. 4, lines 37-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, and provide for side walls that produce a clamping effect for a card as taught by Sumner. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for side walls that lateral clamping of a card, in order to prevent cards and/or tickets from becoming in disarray or falling out of the card carrier housing.
	Additionally, and by virtue of design choice, It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, modified above, and provide for a clamping length within a range of 6mm and 85.6mm in order to laterally retaining a credit card. one would be motivated to combine these elements as it would ensure the card carrier is produced with enough clamping length within the range of 6mm and 85.6 to effectively retain a conventional sized credit card.

	Regarding Claim 35, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the clamping length lies in the range of 10mm to 85.6mm.
	Wherein Mayer teaches a clamping length (K in Modified Figure 5 below, indicating a portion of the of the clamping length in which side ridges 10, 12 can laterally retain cards). (Figs. 1-16, 21-22; [0022], [0027])
	Sumner further teaches the lateral clamping of a card (58). (By constricting the cards within the channels Sumner anticipates providing lateral walls 56 with trailing edges 64 sized smaller than the width of a rigid plastic card 58 that enables lateral clamping of the card 58, wherein Sumner teaches “so as to flex the card 58 and create a bow within the card to hold the card between retaining members 52, 54 in dynamic tension”). (Figs. 1-4; Col. 2, Lines 18-33; Col. 4, lines 37-49)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, and provide for side walls that produce a clamping effect for a card as taught by Sumner. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for side walls that lateral clamping of a card, in order to prevent cards and/or tickets from becoming in disarray or falling out of the card carrier housing.
	Additionally, and by virtue of design choice, It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, modified above, and provide for a clamping length within a range of 10mm and 85.6mm in order to laterally retaining a credit card. one would be motivated to combine these elements as it would ensure the card carrier is produced with enough clamping length within the range of 10mm and 85.6 to effectively retain a conventional sized credit card.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20140284227 A1), in view of Sumner (US 5520230 A), further in view of design choice, as applied to claim 1 above, and further view of Beckley (US 20140060712 A2).

	Regarding Claim 9, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the housing is manufactured by means of a two-component injection molding process.
	Beckley further teaches wherein the housing (5) is manufactured by means of a two-component injection molding process. (Wherein Beckley teaches a wallet (5) comprising “a plurality of components” in addition to teaching “Thermoplastic elastomers may be processed by injection molding”). (Fig. 1; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, modified above, and provide for the housing to be formed from two-component injection molding as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the housing to be constructed of two-component injection molding in the instance the case has been designed to be formed from a plurality of separate components in an assembly, enabling the user to more conveniently replace damage components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Memelink (US 7308771 B2), teaches a card holder that requires the cards to be bent as they are placed.
Florjancic (US 6089289 A), teaches a card holder with protrusions for keeping cards in place through tension.
Van Der Toorn (US 5038926 A), teaches a card holder that requires the cards to be bent as they are placed.
Ackeret (US 4691456 A), teaches a container that requires bending documents between rails.
Yeung et al. (US 9615641 B2), teaches a credit card carrier that holds cards through lateral tension.
Mangan (US 4141400 A), teaches a credit card protector.
Riley (US 6845863 A), teaches a magnetic strip card protector sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733        					  /VALENTIN NEACSU/                                                  					   Primary Examiner, Art Unit 3731